DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GREGORY HERNDON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1819

                          [November 24, 2021]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger, Judge;
L.T.   Case     Nos.    562016CF001802,         562016CF001803       and
562016CF001804.

   Gregory Herndon, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.